Appellant, aged 27, was convicted of sodomy as defined in the second clause of § 10-4221, *Page 26 
Burns' 1933, § 2603, Baldwin's 1934. He questions the 1, 2.  sufficiency of the evidence to sustain the decision. For several days in succession he sought a rendezvous with a 17-year-old boy for immoral purposes. Ostensibly yielding to appellant's importunity, the boy, in his father's car, drove with appellant to a secluded place where he was interrupted and arrested by police who had been informed of his intentions. To do an act is one thing; to entice, allure or instigate the doing of such an act is entirely different. The gist of the crime here alleged was the enticing, alluring or instigating and was sufficiently established by the evidence. There was no entrapment. The criminal intent originated in appellant's own mind and his conduct in execution thereof was not inspired or induced by the boy or the police. 22 C.J.S. Criminal Law § 45 and cases cited in notes 91 and 93 on page 101.
Judgment affirmed.
NOTE. — Reported in 51 N.E.2d 356.